UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6525


ALTON ADAMS,

                    Plaintiff - Appellant,

             v.

DEPUTY J. K. BURBAGE; JAY KOON, Lexington County Sheriff,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Mary G. Lewis, District Judge. (3:17-cv-02048-MGL)


Submitted: September 11, 2020                               Decided: September 30, 2020


Before DIAZ and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alton Adams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Alton Adams appeals the district court’s order denying relief on his Fed. R. Civ. P.

60(b) motion, in which Adams sought reconsideration of the court’s previous order denying

relief on Adams’ 42 U.S.C. § 1983 complaint, and denying his motion to appoint counsel.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Adams v. Burbage, No. 3:17-cv-02048-MGL (D.S.C.

Apr. 2, 2020). We also deny Adams’ motion to assign counsel on appeal. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2